DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7-9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan (US 20130205022 A1), Crider (US 20070139219 A1) and further in view of Mason (US 20090309756 A1).


(Fig 36 e.g. which meters, actions to be taken [0153] [0329]);
obtaining, by the meter data management system, a plurality of meter reading records, wherein the plurality of meter reading records are collected from a plurality of meter nodes deployed in the geographical area of the resource distribution network, each of the plurality of meter nodes configured to measure at least one characteristic of resource consumption at a location associated with the meter node, and each of the meter reading records comprising a first reading value of the at least one characteristic of resource consumption 
([0011] According to one embodiment, a system for managing scripts (e.g., software scripts) is provided, the system comprising one or more meters, each of the one or more meters configured to measure parameters of a commodity consumed at a customer location. 
[0094] Referring to FIG. 7, a method for communicating data from an IED on an internal network to a server on an external network through a firewall is illustrated. In step 452, the IED 410 communicates through the firewall 418 to a predetermined server 424 on an external network 422. The IED 410 may be programmed to periodically communicate to the server at predefined intervals. During this communication session, the IED 410 reads instructions disposed in a directory or folder on the predetermined server 424, step 454. Next, in step 456, the IED 410 collects data from its internal memory or generates data based on the read instructions. The IED 410 then transmits the data to the server 424 in a predetermined format, e.g., extensible markup language (XML), comma-separated value (CSV), etc., step 458.) 

and a first IEC reading type code identifying a type of the first reading value ([0121]-[0122]);

aggregating, by the meter data management system, the plurality of meter reading records including the converted at least one meter reading record to generate a load profile
([0096] In this embodiment, server 530 aggregates data from the various IEDs 510, 512, 514 coupled to the internal or private network 516. 
 As shown in FIG. 10, the system 700 and method of the present disclosure imports historical log energy usage data from meters, IEDs and other sources 702 and generates detailed and useful energy reports for analyzing energy use, planning and load curtailment.)

and further discloses the process of using an IEC standard to communicate a message (([0121]-[0122]) but does not specifically disclose processing, by the meter data management system, the plurality of meter reading records by converting at least one of the meter reading records from the first IEC reading type code to a common IEC reading type code so that reading values of the plurality of meter reading records can be aggregated.
However, Crider teaches the process of converting at least one meter reading type code to a common reading type code (See Fig. 1[0015], [0018] [0032] Meters 100 provide the readings in the different protocols to device 102. MVIC 104 accepts the readings in different protocols, converts the readings into a common protocol, and transmits data 120 to modem 106.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of converting at least one of the meter reading records from the first IEC reading type code to a common IEC reading type code as taught by Crider within the system of Kagan for the purpose of eliminating transmission errors, data retrieval errors, or other problems encountered while monitoring, collecting, and/or transmitting the data.
Kagan and Crider further disclose the process of submitting firmware upgrades to a plurality of meter nodes (Kagan [0150]) but does not specifically disclose causing a load associated with one of the plurality of meter nodes to be adjusted based on the load profile.
However, Mason teaches the process of adjusting at least one meter node based on the load profile
([0079], [0080]). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of causing a load associated with one of the plurality of 

Claim 2.    Kagan, Crider and Mason teach the method of claim 1, wherein the type of the first reading value comprises one or more of a unit of the first reading value, a measuring period associated with the first reading value, an accumulation mode associated with the first reading value or a scale indicator of the first reading value (Crider [0022] Module 108 reports data 122 periodically and/or on demand to server 112.Kagan [0094] The IED 410 may be programmed to periodically communicate to the server at predefined intervals.).

Claim 7.    Kagan, Crider and Mason teach the method of claim 1, wherein the plurality of meter reading records are collected from the plurality of meter nodes through at least one of a mesh network, a cellular network or a power line communication network (Kagan [0051]-[0052] mesh enable wireless communication, cellular transmission).

Claim 8. Kagan teaches a system for managing a resource distribution network (Fig 6), the system comprising:
a plurality of meter nodes deployed in the resource distribution network (IEDs 410, 412, 414); 
obtaining a plurality of meter reading records, the plurality of meter reading records collected from the plurality of meter nodes, each of the plurality of meter reading records comprising a first reading value and a first IEC reading type code identifying a type associated with the first reading value ([0094],[0121]-[0122]),
([0096] In this embodiment, server 530 aggregates data from the various IEDs 510, 512, 514 coupled to the internal or private network 516. [0133] As shown in FIG. 10, the system 700 and method of the present disclosure imports historical log energy usage data from meters, IEDs and other sources 702 and generates detailed and useful energy reports for analyzing energy use, planning and load curtailment.) and further discloses a computing device configured for providing information to nodes instructions to communicate ([0094]) and using an IEC standard to communicate a message (([0121]-[0122]) but does not specifically disclose processing the plurality of meter reading records by converting at least one of the meter reading records from the first IEC reading type code to a common IEC reading type code so that reading values of the plurality of meter reading records can be aggregated.
However, Crider teaches the process of converting at least one meter reading type code to a common reading type code (See Fig. 1[0015], [0018] [0032] Meters 100 provide the readings in the different protocols to device 102. MVIC 104 accepts the readings in different protocols, converts the readings into a common protocol, and transmits data 120 to modem 106.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of converting at least one of the meter reading records from the first IEC reading type code to a common IEC reading type code as taught by Crider within the system of Kagan for the purpose of eliminating transmission errors, data retrieval errors, or other problems encountered while monitoring, collecting, and/or transmitting the data.
Kagan [0150]) but does not specifically disclose causing the resource distribution network to be adjusted based on the operational parameters.
However, Mason teaches the process of adjusting at least one meter node based on based on the operational parameters ([0079], [0080]). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of causing the resource distribution network to be adjusted based on the operational parameters as taught by Mason within the system of Kagan and Crider for the purpose of dynamically adjusting the demands of electricity consumption.
Claim 9.    Kagan, Crider and Mason teach the system of claim 8, wherein the type of the first reading value comprises one or more of a unit of the first reading value, a measuring period associated with the first reading value, an accumulation mode associated with the first reading value or a scale indicator of the first reading value.
(Crider [0022] Module 108 reports data 122 periodically and/or on demand to server 112.Kagan [0094] The IED 410 may be programmed to periodically communicate to the server at predefined intervals.)

Claim 14.    Kagan, Crider and Mason teach the system of claim 8, wherein each of the plurality of meter nodes is configured to measure at least one characteristic of resource consumption at a location associated with the meter node, wherein the generated operational parameters of the resource distribution network comprise a load profile of the resource distribution network, and wherein adjusting the resource distribution network comprises adjusting a load associated with one of the plurality of meter nodes based on the load profile (Mason [0079], [0080]).
[0051]-[0052] mesh enable wireless communication, cellular transmission).

Claim 16.    Kagan teaches a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
obtaining a plurality of meter reading records, the plurality of meter reading records are collected from one or more meter nodes deployed in a resource distribution network 
([0011] According to one embodiment, a system for managing scripts (e.g., software scripts) is provided, the system comprising one or more meters, each of the one or more meters configured to measure parameters of a commodity consumed at a customer location. 
[0094] Referring to FIG. 7, a method for communicating data from an IED on an internal network to a server on an external network through a firewall is illustrated. In step 452, the IED 410 communicates through the firewall 418 to a predetermined server 424 on an external network 422. The IED 410 may be programmed to periodically communicate to the server at predefined intervals. During this communication session, the IED 410 reads instructions disposed in a directory or folder on the predetermined server 424, step 454. Next, in step 456, the IED 410 collects data from its internal memory or generates data based on the read instructions. The IED 410 then transmits the data to the server 424 in a predetermined format, e.g., extensible markup language (XML), comma-separated value (CSV), etc., step 458.) , 
([0121]-[0122]);
aggregating the plurality of meter reading records including the converted meter reading record to generate operational parameters of the resource distribution network ([0096] In this embodiment, server 530 aggregates data from the various IEDs 510, 512, 514 coupled to the internal or private network 516. [0133] As shown in FIG. 10, the system 700 and method of the present disclosure imports historical log energy usage data from meters, IEDs and other sources 702 and generates detailed and useful energy reports for analyzing energy use, planning and load curtailment.) and further discloses the process of using an IEC standard to communicate a message (([0121]-[0122]) but does not specifically disclose processing the plurality of meter reading records by converting at least one of the meter reading records from the first IEC reading type code to a common IEC reading type code so that reading values of the plurality of meter reading records can be aggregated.
However, Crider teaches the process of converting at least one meter reading type code to a common reading type code (See Fig. 1[0015], [0018] [0032] Meters 100 provide the readings in the different protocols to device 102. MVIC 104 accepts the readings in different protocols, converts the readings into a common protocol, and transmits data 120 to modem 106.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of converting at least one of the meter reading records from the first IEC reading type code to a common IEC reading type code as taught by Crider within the system of Kagan for the purpose of eliminating transmission errors, data retrieval errors, or other problems encountered while monitoring, collecting, and/or transmitting the data.
Kagan [0150]) but does not specifically disclose causing the resource distribution network to be adjusted based on the operational parameters.
However, Mason teaches the process of adjusting at least one meter node based on the operational parameters ([0079], [0080]). Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of causing a load associated with one of the plurality of meter nodes to be adjusted based on the operational parameters as taught by Mason within the system of Kagan and Crider for the purpose of dynamically adjusting the demands of electricity consumption.
Claim 17.    Kagan, Crider and Mason teach the non-transitory computer-readable medium of claim 16, wherein the type of the first reading value comprise one or more of a unit of the first reading value, a measuring period associated with the first reading value, an accumulation mode associated with the first reading value or a scale indicator of the first reading value
(Crider [0022] Module 108 reports data 122 periodically and/or on demand to server 112.Kagan [0094] The IED 410 may be programmed to periodically communicate to the server at predefined intervals.).

Claims 3-6, 10-13, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kagan, Crider and Mason and further in view of Chun (US 20150125154 A1).
Claim 3.    Kagan, Crider and Mason teach the method of claim 1, wherein converting at least one of the meter reading records comprises:
determining that the first IEC reading type code is valid (Crider [0048]-[0049] Server 112 determines whether data 122 has an overlap at step 502. If the overlap does not exist or when the overlap is eliminated, server 112 ); 
determining that the common IEC reading type code is valid (Crider [0050] When the gaps and overlaps have been eliminated, process manager 116 processes data 122 into commonly-formatted data 124 at step 512. Data 124 is stored in database 118 at step 514. Database 118 stores data 124 as interval data 134 in header table 132.); and 
converting the first IEC reading type code to the common IEC reading type code based on configuration data 
((Crider [0050] When the gaps and overlaps have been eliminated, process manager 116 processes data 122 into commonly-formatted data 124 at step 512. 
[0042] At step 304, software module 108 and software module 138 that correspond to the detected meter 100 are selected. System 10 initializes meters 100, device 102, and server 112 for operation at step 306. Device 102 receives data 120 from meter 100 at step 308. The received data is packaged at step 310 according to selected module 108. Data 120 is packaged into a suitable form for transmission over network 110.)) but does not specifically disclose determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid
However, Chun teaches the process of determining whether data is valid after a conversion ([0122] According to various embodiments of the present disclosure, the digital processor 700 of the second terminal 730 performs a data conversion operation of converting the analog signal into digital data and determines whether the digital data is valid.).

Claim 4.    Kagan, Crider and Mason, et. al teach the method of claim 3, wherein determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid further comprises determining conversion steps from the first IEC reading type code to the common IEC reading type code, and wherein converting the first IEC reading type code to the common IEC reading type code is performed by following the conversion steps (Crider [0048]-[0050] see Fig 5 Step 512 incorporates Fig 3).
Claim 5.    Kagan, Crider and Mason, et. al teach the method of claim 3, wherein the configuration data comprise one or more of a field relevance table indicating relevance between at least a pair of fields of an IEC reading type code, valid pair rules comprising valid pairs of enumerations of two relevant fields of the IEC reading type code, or a valid conversion table comprising valid conversions from one enumeration to another enumeration of a field of the IEC reading type code (
Crider [0028] Header table 132 stores basic information about meter 100, information about the intervals stored in database 118, account number information, login information, information about the most recent export to customer 128, and/or other suitable information for transmission of data 124. [0033] Process manager 116 formats data 122 into a common format resulting in data 124. Data 124 is stored in database 118 as interval data 134 in header table 132.).
Claim 6.    Kagan, Crider and Mason, et. al teach the method of claim 3, wherein converting the at least one of the meter reading records further comprises: in response to determining that the first IEC reading type code or the common IEC reading type code is invalid, or that the conversion from the first Crider [0048]-[0050] see Fig 5 e.g. If the overlap does not exist or when the overlap is eliminated, server 112 determines whether data 122 has a gap at step 506.).
Claim 10.    Kagan, Crider and Mason teach the system of claim 8, wherein converting at least one of the meter reading records comprises:
determining that the common IEC reading type code is valid (Crider [0048]-[0049] Server 112 determines whether data 122 has an overlap at step 502. If the overlap does not exist or when the overlap is eliminated, server 112 determines whether data 122 has a gap at step 506. A gap occurs when server 112 does not receive all of the data over an interval.); 
and
converting the first IEC reading type code to the common IEC reading type code based on configuration data (Crider [0050] When the gaps and overlaps have been eliminated, process manager 116 processes data 122 into commonly-formatted data 124 at step 512. 
[0042] At step 304, software module 108 and software module 138 that correspond to the detected meter 100 are selected. System 10 initializes meters 100, device 102, and server 112 for operation at step 306. Device 102 receives data 120 from meter 100 at step 308. The received data is packaged at step 310 according to selected module 108. Data 120 is packaged into a suitable form for transmission over network 110.) but does not specifically disclose determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid.
[0122] According to various embodiments of the present disclosure, the digital processor 700 of the second terminal 730 performs a data conversion operation of converting the analog signal into digital data and determines whether the digital data is valid.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid as taught by Chun within the system of Kagan, Crider and Mason for the purpose of ensuring confidence of the formatted data prior to storage and/or transmission of the data.
Claim 11.    Kagan, Crider and Mason, et. al teach the system of claim 10, wherein determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid further comprises determining conversion steps from the first IEC reading type code to the common IEC reading type code, and wherein converting the first IEC reading type code to the common IEC reading type code is performed by following the conversion steps (Crider [0048]-[0050] see Fig 5 Step 512 incorporates Fig 3).
Claim 12.    Kagan, Crider and Mason, et. al teach the system of claim 10, wherein the configuration data comprise one or more of a field relevance table indicating relevance between at least a pair of fields of an IEC reading type code, valid pair rules comprising valid pairs of enumerations of two relevant fields of the IEC reading type code, or a valid conversion table comprising valid conversions from one enumeration to another enumeration of a field of the IEC reading type code 
(Crider [0028] Header table 132 stores basic information about meter 100, information about the intervals stored in database 118, account number information, login information, information about the most recent export to customer 128, and/or other suitable information for  Process manager 116 formats data 122 into a common format resulting in data 124. Data 124 is stored in database 118 as interval data 134 in header table 132.).
Claim 13.    Kagan, Crider and Mason, et. al teach the system of claim 10, wherein converting the at least one of the meter reading records further comprises: in response to determining that the first IEC reading type code or the common IEC reading type code is invalid, or that the conversion from the first IEC reading type code to the common IEC reading type code is invalid, generating an error message
(Crider [0034] customer 128 receives messages….error messages. 
Kagan [0107] In addition, the UPnP notify may be used to indicate the health status of the device, including starting up, running, errors in configuration, and resetting).

Claim 18.    Kagan, Crider and Mason teach the non-transitory computer-readable medium of claim 16, wherein converting at least one of the meter reading records comprises:
determining that the first IEC reading type code of the at least one of the meter reading records is valid (Crider [0048]-[0049] Server 112 determines whether data 122 has an overlap at step 502. If the overlap does not exist or when the overlap is eliminated, server 112 determines whether data 122 has a gap at step 506. A gap occurs when server 112 does not receive all of the data over an interval.);
determining that the common IEC reading type code is valid (Crider [0050] When the gaps and overlaps have been eliminated, process manager 116 processes data 122 into commonly-formatted data 124 at step 512. Data 124 is stored in database 118 at step 514. Database 118 stores data 124 as interval data 134 in header table 132.); and
Crider [0050] When the gaps and overlaps have been eliminated, process manager 116 processes data 122 into commonly-formatted data 124 at step 512. 
[0042] At step 304, software module 108 and software module 138 that correspond to the detected meter 100 are selected. System 10 initializes meters 100, device 102, and server 112 for operation at step 306. Device 102 receives data 120 from meter 100 at step 308. The received data is packaged at step 310 according to selected module 108. Data 120 is packaged into a suitable form for transmission over network 110.) but does not specifically disclose determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid. 
However, Chun teaches the process of determining whether data is valid after a conversion ([0122] According to various embodiments of the present disclosure, the digital processor 700 of the second terminal 730 performs a data conversion operation of converting the analog signal into digital data and determines whether the digital data is valid.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use the process of determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid as taught by Chun within the system of Kagan, Crider and Mason for the purpose of ensuring confidence of the formatted data prior to storage and/or transmission of the data.

Claim 19.    Kagan, Crider and Mason, et. al teach the non-transitory computer-readable medium of claim 18, wherein determining that a conversion from the first IEC reading type code to the common IEC reading type code is valid further comprises determining conversion steps from the first IEC reading Crider [0048]-[0050] see Fig 5 Step 512 incorporates Fig 3).

Claim 20.    Kagan, Crider and Mason, et. al teach the non-transitory computer-readable medium of claim 18, wherein the configuration data comprise one or more of a field relevance table indicating relevance between at least a pair of fields of an IEC reading type code, valid pair rules comprising valid pairs of enumerations of two relevant fields of the IEC reading type code, or a valid conversion table comprising valid conversions from one enumeration to another enumeration of a field of the IEC reading type code (Crider [0028] Header table 132 stores basic information about meter 100, information about the intervals stored in database 118, account number information, login information, information about the most recent export to customer 128, and/or other suitable information for transmission of data 124. [0033] Process manager 116 formats data 122 into a common format resulting in data 124. Data 124 is stored in database 118 as interval data 134 in header table 132.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689